                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                 CASE NO. 7:20-CV-00219-M

    JOHN H. PIKE and IMMACOLATA                            )
    PIKE,                                                  )
                                                           )
                                        Plaintiffs,        )
                                                           )                      ORDER
    V.                                                     )
                                                           )
    WELLS FARGO BANK, N.A. et al. ,                        )
                                                           )
                                        Defendants.        )

         Plaintiffs filed suit to recoup damages stemming from Defendants' alleged failure to inform

Plaintiffs that the home they purchased with debt partially refinanced by Defendants was located

in a flood zone. This matter is before the court on two motions filed by Defendants: the Motion to

Dismiss [DE-13] and the Motion to Strike Plaintiffs ' Surreply [DE-35].

         I.       Factual and Procedural Background

         As alleged in the Complaint, in 2005 Plaintiffs secured two mortgage loans from Bank of

America to finance the purchase of land and construction of a home in Hampstead, North Carolina.

Compl.    ~~   6-7, DE-1-1. In November 2007, Plaintiffs secured a mortgage from Defendants'

predecessor bank, Wachovia. Id.         ~~   8-9. Wachovia represented to Plaintiffs that it would obtain an

accurate assessment of whether or not the home was located in a flood zone necessitating flood

insurance, a requirement for federally funded lending institutions. Id.                     ~~   10, 12. Wachovia

informed Plaintiffs that the home was not located in a " Special Flood Hazard Area" ("SFHA") and

therefore did not require flood insurance. Id.         ~   11. This information was inaccurate; at all relevant

times, Plaintiffs' property was in fact located in a SFHA. Id. ~ 14. 1


1
  The court notices the fact that Plaintiffs did maintain flood insurance on the property pursuant to Bank of America' s
(" BOA") requirement; they subsequently allowed that insurance to lapse in mid-2008 when they were later advised



              Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 1 of 13
         When Hurricane Florence struck southeastern North Carolina in September 2018, it caused

torrential rain and catastrophic flooding . Id.        1 15. The Plaintiffs '     home was "inundated up to its

roof, causing it to be a complete loss. " Id. It was only when the Plaintiffs sought assistance in the

aftermath of the hurricane that they learned their home was in a designated flood zone. Id.                       1 16.
Defendants were informed of this by written verification provided by the Pender County

Floodplain Administrator and the Pender County Planning and Community Development Director.

Id. 117.

         Defendants instituted foreclosure proceedings against the Plaintiffs and have refused to

acknowledge that the subject property was, at all relevant times, located in a designated flood zone

requiring insurance. Id.     11 18-19, 21-22. Defendants have "used unconscionable means to try to
extort financial information and payments from [Plaintiffs]; [ ] continued to refer [Plaintiffs] to

many various employees, none of whom had any authority nor insight to address the issues; [ ]

failed and refused to provide documents from the closing; [ ] never provided any accurate ' SFHD' ,

particularly the one that they allege was obtained in 2013; has force placed [sic] flood and casualty

insurance on a home that is valueless; has instituted the vindictive foreclosure proceedings but

denied having done so; has refused to refer the matter to an Attorney or any person with authority;

and has destroyed [Plaintiffs'] credit." Id. 122.

         Plaintiffs filed suit in Pender County Superior Court on October 7, 2020, alleging three

causes of action against Defendants arising under North Carolina state law: negligence, negligent

misrepresentation, and a violation of N.C. Gen. Stat. § 75-1.1 , Unfair and Deceptive Acts and




by BOA that flood insurance was no longer required. Ex. B, Comp!. 11 14, 16, Pike v. Bank of Am., No. 20-CV-
000821 (Pender Cnty. Superior Ct. 2020); see Hannigan v. United States, 131 F. Supp. 3d 480 , 486-87 (E.D.N.C.
2015) (indicating that a district court may take judicial notice of public records without converting a motion to dismiss
for failure to state a claim into a motion for summary judgment).

                                                           2

            Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 2 of 13
Practices. Id. at 4, 7-9.2 Defendants timely removed the case to federal court pursuant to diversity

jurisdiction. Notice of Removal ,r,r 5-11 , DE-1. After being granted an extension of time to answer

or otherwise respond to Plaintiffs' Complaint, see DE-6, Defendants filed the instant motion to

dismiss for failure to state a claim on December 16, 2020 [DE-13]. Plaintiffs responded in

opposition on January 22, 2021 [DE-24], after they too sought and received an extension of time,

see DE-20 and DE-21. Defendants replied on February 3, 2021 [DE-30]. Plaintiffs thereafter filed

a surreply [DE-33], without first seeking leave of the court to do so. Defendants then filed a motion

to strike the surreply [DE-35] and Plaintiffs responded in opposition [DE-37] .

           II.      Motion to Strike Plaintiffs' Surreply

           In the first instance, pursuant to the Local Civil Rules of Practice and Procedure in the

United States District Court for the Eastern District of North Carolina, " [r]eplies to responses are

discouraged." Local Civil Rule 7.l(g)(l). Sur-replies are not mentioned in the rule on motion

practice, Local Civil Rule 7.1, and are only twice mentioned in the Local Civil Rules as a whole,

both times referencing a "surreply memorandum (where allowed)," Local Civil Rule 7.2(f)(2)(C),

7.2(f)(3)(C) (emphasis added). However, "a judge or magistrate judge, for good cause and in his

or her discretion, may alter these rules in any particular case." Local Civil Rule 1.1.

           Pursuant to Federal Rule of Civil Procedure 12, " [t]he court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter" by acting on

its own or on a motion made by a party. Fed. R. Civ. P. 12(f). District courts have considerable

discretion in deciding Rule-12(f) motions to strike. See United States v. Ancient Coin Collectors

Guild, 899 F.3d 295, 325 (4th Cir. 2018) ("Although the striking of a pleading can be a tough

remedy, the district court did not abuse its discretion by granting the government' s motion."); see



2
    Page references are to the page numbers assigned by the CM/ECF electronic docketing system.

                                                         3

                 Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 3 of 13
also Charles Alan Wright & Arthur R. Miller, SC Fed. Prac. & Proc. Civ. § 1382 (3d ed. 2021)

("The district court possesses considerable discretion in disposing of a Rule 12(f) motion to strike

redundant, impertinent, immaterial, or scandalous matter.").

       Here, Plaintiffs did not move the court for leave to file a surreply and instead filed it directly

on the docket [DE-33] . As such, Plaintiffs failed to demonstrate good cause for altering the Local

Civil Rules in this particular case. Therefore, the court, in its discretion, GRANTS Defendants'

Motion to Strike Plaintiffs' Surreply [DE-35]. Docket Entry 33 will not be considered in the court' s

determination of the Motion to Dismiss.

       III.    Motion to Dismiss Legal Standard

       In considering a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure for "failure to state a claim upon which relief can be granted," a court must determine

whether the complaint is legally and factually sufficient. Fed. R. Civ. P. 12(b)(6); see Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009); Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Giarratano

v. Johnson , 521 F.3d 298 , 302 (4th Cir. 2008).

       In doing so, the court must accept all well-pled allegations in the complaint as true and

must construe all factual allegations in the light most favorable to the plaintiff. My lan Lab y s, Inc.

v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). However, a court need not accept a complaint' s

legal conclusions, elements of a cause of action, and conclusory statements. Iqbal, 556 U.S. at 678 ;

see also Giarratano, 521 F.3d at 302. Nor must a court accept as true "unwarranted inferences,

unreasonable conclusions, or arguments." E. Shore Mkts., Inc. v. JD. Assocs. Ltd. P 'ship, 213 F.3d

175, 180 (4th Cir. 2000). To survive a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), a complaint must contain facts sufficient to "state a claim to relief that is plausible on its

face ." Twombly, 550 U.S. at 570.



                                                   4

          Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 4 of 13
       IV.     Statute of Limitations Affirmative Defense at the Motion to Dismiss Stage

       As a general rule, "a defense based on the statute of limitations must be raised by the

defendant through an affirmative defense, see Fed. R. Civ. P. 8(c), and the burden of establishing

the affirmative defense rests on the defendant." Goodman v. Praxair, Inc., 494 F.3d 458,464 (4th

Cir. 2007). A defendant's statute oflimitations affirmative defense can be raised in a Rule 12(b)(6)

motion to dismiss; however, it is seldom appropriate to do so. See Richmond, Fredericksburg &

Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993) ("A motion under Rule 12(b)(6) is

intended to test the legal adequacy of the complaint, and not to address the merits of any affirmative

defenses. "). Accordingly, a statute oflimitations defense must "clearly appear[] on the face of the

complaint." Id. In other words, the complaint must clearly allege "all facts necessary to the

affirmative defense." Goodman , 494 F.3d at 464.

       V.      Discussion

       As a federal court sitting in diversity, the court will apply North Carolina substantive law

when assessing Plaintiffs' claims. Castillo v. Emergency Med. Assocs. , P.A., 372 F.3d 643 , 646

(4th Cir. 2004) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)).

               A. Negligence

       "To state a claim for negligence under North Carolina law, a plaintiff must sufficiently

allege the existence of a legal duty, breach of that duty, proximate causation, and damages."

Farmer v. Eagle Sys. & Servs., Inc., No. 5:14- CV--403 , 2015 WL 134019, at *6 (E.D.N.C. Jan. 9,

2015) (citing Little v. Omega Meats L Inc., 171 N.C. App. 583,586, 615 S.E.2d 45, 48 (2005)). A

claim for-negligence must be made within three years of "the wrong giving rise to the right to bring

suit is committed, even though the damages at that time be nominal and the injuries cannot be

discovered until a later date. " Birtha v. Stonemor, North Carolina, LLC, 220 N.C. App. 286, 292,



                                                  5

            Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 5 of 13
727 S.E.2d 1, 7 (2012) (citation omitted); see also N.C. Gen. Stat. § 1-52(5). The negligent act

Plaintiffs complain of occurred when they underwent their mortgage loan transaction with Wells

Fargo' s predecessor bank in November 2007. DE-1-1 ,, 8-10, 23-27. Because suit was filed in

September 2020, nearly thirteen years after the alleged wrong, Plaintiffs' negligence claim is time-

barred and therefore must be dismissed without reaching the merits.

               B. Negligent Misrepresentation

       "The tort of negligent misrepresentation occurs when a party justifiably relies to his

detriment on information prepared without reasonable care by one who owed the relying party a

duty of care." Rountree v. Chowan Cnty., 252 N.C. App. 155, 158-59, 796 S.E.2d 827,830 (2017)

(citations omitted). "If the plaintiff could have discovered the truth upon inquiry, the complaint

must allege that he was denied the opportunity to investigate or that he could not have learned the

true facts by exercise ofreasonable diligence." Cummings v. Carroll, 270 N.C. App. 204, 221 , 841

S.E.2d 555, 568, review allowed, 376 N.C. 525, 851 S.E.2d 42 (2020) (citation omitted). During

the course of an ordinary debtor-creditor relationship, the duties a lender owes to the creditor are

confined to the terms of the loan agreement. Arnesen v. Rivers Edge Golf Club & Plantation, Inc.,

368 N.C. 440,449, 781 S.E.2d 1, 8 (2015). However such a relationship can give rise to a fiduciary

duty under certain circumstances, for example if "one reposes a special confidence in another, and

the other in equity and good conscience is bound to act in good faith and with due regard to the

interests of the one reposing confidence." Id. (citations omitted).

       The element of justifiable reliance is demonstrated by alleging that a plaintiff made a

reasonable inquiry into the representations at issue, or that he was denied the opportunity to

investigate, or that he could not have learned of the true facts through reasonable diligence.

Rountree, 252 N.C. App. at 162, 796 S.E.2d at 832; see Dallaire v. Bank of Am., NA ., 367 N.C.



                                                  6

          Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 6 of 13
363, 369-70, 760 S.E.2d 263,268 (2014) (acknowledging that determining the effects of a previous

bankruptcy on a home's liens is complicated yet concluding that plaintiffs failed to demonstrate

justified reliance necessary to support their negligent misrepresentation claim because there was

no indication the couple made pertinent inquiries or sought outside advice about the liens in 2007

as, for example, they did in 2010 when preparing to sell their home, and because they failed to

offer evidence that defendant denied them the opportunity to investigate the loan officer's initial

assertions); see also Cordaro v. Harrington Bank, FSB, 260 N.C. App. 26, 36-37, 817 S.E.2d 247,

255 (2018) ("In short, the allegations in his complaint fail to show that he either engaged in any

type of independent inquiry as to the validity of the appraisal value or that he was in any way

prevented from doing so .... [This defect of failing to demonstrate justifiable reliance] bars his

negligent misrepresentation claim."); but see Cummings, 270 N.C. App. at 221-24, 841 S.E.3d at

568-70 (finding that a complaint that alleged that a painter was hired to conceal water-intrusion

issues in a home was effectively an allegation that plaintiffs could not have learned of the water-

intrusion issues through the exercise of reasonable diligence); Songwooyarn Trading Co. v. Sox

Eleven, Inc. , 213 N.C. App. 49, 54-56, 714 S.E.2d 162, 166-67 (2011) (finding that plaintiff could

not discover a misrepresentation as the only person he could communicate with who had the

information needed was also the party making the misrepresentation). "Whether a party's reliance

is justified is generally a question for the jury, except in instances in which 'the facts are so clear

as to permit only one conclusion."' Dallaire, 367 N.C. at 369, 760 S.E.2d at 267 (quoting Marcus

Bros. Textiles, Inc. v. Price Waterhouse, LLP, 350 N.C. 214, 225, 513 S.E.2d 320, 327 (1999)).

       Moreover, "[a] plaintiff is not barred from recovery because he had a lesser opportunity to

investigate representations made by someone with superior knowledge." Songwooyarn, 213 N.C.

App. at 55, 714 S.E.2d at 166 (2011) (citation omitted).



                                                  7

          Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 7 of 13
       "[A] man is not expected to deal with another as if he is a knave, and certainly not
       unless there is something to excite his suspicion." Where the parties are not on
       equal footing, and the defendant who possesses superior knowledge and/or
       experience makes a representation "containing nothing so improbable or
       unreasonable as to put the other party upon further inquiry or give him cause to
       suspect that it is false, and an investigation would be necessary for him to discover
       the truth, the statement may be relied on." If, in such an instance, the plaintiff who
       relies on the false or misleading representation is injured, the defendant "will not
       be heard to say that he is a person unworthy of belief and that plaintiff ought not to
       have trusted him, or that plaintiff was negligent and was cheated through his own
       credulity."
Walker v. Town of Stoneville, 211 N.C. App. 24, 34, 712 S.E.2d 239, 246 (201 1) (citations

omitted). While a purchaser of land is considered to be on equal footing with the seller of land, see

Libby Hill Seafood Rests., Inc. v. Owens, 62 N.C. App. 695, 699-700, 303 S.E.2d 565,569 (1983),

it is not apparent to the court that the same can be said of the debtor-creditor relationship.

       In light of this case' s posture, where the court accepts as true all factual allegations but

need not accept legal conclusions, the court will assume without deciding that Plaintiffs'

interaction with Defendants prior to signing the loan gave rise to a fiduciary relationship, which

consequently created a legal duty. DE-1-1   ,r,r 10-12 (alleging Defendants' assurances to Plaintiffs
that as part of the loan-closing process Defendants would obtain an accurate determination of

whether the home was in a flood plain), 29, 34 (citing to the North Carolina Mortgage Lending

Act, N.C. Gen. Stat. § 53-243 , in effect at the time the loan was procured but later repealed in

2009); see also Guyton v. FM Lending Servs. , Inc., 199 N.C. App. 30, 42-43, 681 S.E.2d 465,475

(2009) (concluding that despite the fact that a provision of the Mortgage Lending Act did not

directly address the specific set of factual circumstances present in the case-namely, that

defendant actively and intentionally withheld information that the property lay in a flood plain,

including the retention of surveys and certifications that contained relevant information and the

affirmative obstruction of Plaintiffs' access to important information, in order to induce Plaintiffs

to purchase the property- the provision was intended to protect buyers against the sort of activity

                                                  8

          Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 8 of 13
that was alleged to have occurred and therefore gave rise to a legal duty). Plaintiffs adequately

allege that the information provided by Defendants was false and prepared without reasonable

care, id.   ,r,r 30-31, and that the information was relied upon to their detriment, id. ,r,r 32-33.
          Based on the allegations in the Complaint, the court is not convinced that there is only one

conclusion regarding whether the Plaintiffs' reliance was justified. On one hand, Plaintiffs make

no explicit reference to any attempts to undertake an independent investigation into the home's

flood-zone status themselves (as they did in the aftermath of Hurricane Florence 3), that they were

denied the opportunity to do so, or that there would have been no way to learn of the true flood-

zone status of their home at the time had they exercised reasonable diligence. This leads to the

conclusion that Plaintiffs' reliance was not justified. 4 On the other hand, Defendants had superior

knowledge, promised to obtain an accurate "SFHD," see DE-1-1                      ,r 10-as was their legal duty,
see id.   ,r   12-and knew that Plaintiffs would be relying on this advice. A plausible implication

from this is that the promise caused Plaintiffs to forego an independent investigation into the flood-

zone status of their home, which is effectively an allegation that Plaintiffs were denied the

opportunity to do so. This leads to the opposing conclusion that Plaintiffs' reliance was justified.

Because there is more than one plausible conclusion on the element of justified reliance, the court

cannot hold as a matter of law that Plaintiffs have failed to state a claim for negligent

misrepresentation. Dismissal at this stage is not appropriate.




3
  Prior to obtaining a loan from Defendants, Plaintiffs obtained two loans from BOA and maintained flood insurance
on the home from approximately 2005 to 2008 because they ostensibly knew their home was in a flood zone based on
BOA' s representations. See supra note 1. Plaintiffs did undertake an independent investigation of the home 's flood-
zone status in the aftermath of Hurricane Florence. DE-1-1 1 I 6.
4
  Though not raised by Defendants in the instant motion to dismiss, the court notes for the record that this claim also
appears subject to dismissal pursuant to the applicable statute oflimitations. See Carlisle v. Keith, 169 N.C. App. 674,
684, 614 S.E.2d 542, 549 (2005) ("The statute of limitations for negligent misrepresentation is three years pursuant to
N.C. Gen. Stat. § 1-52.") (citations omitted).

                                                           9

               Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 9 of 13
                C. North Carolina Unfair and Deceptive Trade Practices Act ("UDTPA")

        To state a claim for unfair or deceptive trade practices under North Carolina law a plaintiff

must allege facts sufficient to demonstrate an unfair or deceptive act or practice, or unfair method

of competition, by the defendant, in or affecting commerce, which proximately caused injury to

the plaintiff or his business. N.C. Gen. Stat. §§ 75-1.1 , 75-16; Heron Bay Acquisition, LLC v.

United Metal Finishing, Inc. , 245 N.C. App. 378, 382, 78 1 S.E.2d 889, 892 (2016) (citation

omitted). An act is unfair "when it offends established public policy, ... is immoral, unethical,

oppressive, unscrupulous, or substantially injurious to consumers," or "amounts to an inequitable

assertion of .. . power or position." Carcano v. JESS, LLC, 200 N.C. App. 162, 172, 684 S.E.2d

41, 50 (2009) (quotation, citations, and emphasis omitted); see also In re Rutledge, 510 B.R. 491 ,

509 (M.D.N.C. 2014) (finding that Chapter 13 debtor' s allegations against mortgage loan servicer

that servicer miscommunicated with debtor, servicer' s personnel were confused with regard to the

application of insurance proceeds to the debt, and servicer supplied erroneous information to

debtor did not rise to the level of "unfair" acts or constitute egregious or aggravating circumstances

as required to state a claim against servicer for a violation of North Carolina's unfair and deceptive

trade practice statute).

        An act is deceitful if"a party's words or conduct [has] the tendency or capacity to mislead."

First At!. Mgmt. Corp. v. Dun/ea Realty Co., 131 N.C. App. 242, 254, 507 S.E.2d 56, 64 (1998)

(quotations and citation omitted).

       In the context of a misrepresentation claim brought under section 7 5-1.1 , actual
       reliance requires that the plaintiff have affirmatively incorporated the alleged
       misrepresentation into his or her decision-making process: if it were not for the
       m isrepresentation, the plaintiff would likely have avoided the injury altogether. The
       second element, reasonableness, is most succinctly defined in the negative:
       "Reliance is not reasonable where the plaintiff could have discovered the truth of
       the matter through reasonable diligence, but failed to investigate."



                                                 10

          Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 10 of 13
Bumpers v. Cmty. Bank ofN Va. , 367 N.C. 81 , 90, 747 S.E.2d 220, 227 (2013)(citations omitted).

Thus, a misrepresentation about facts or circumstances forming the basis of a bargain between

parties can constitute unfair or deceptive acts or practices in commerce. See Hardy v. Toler, 288

N.C. 303, 310-11, 218 S.E.2d 342, 346-47 (1975) (holding as a matter of law that defendant-

salesman's knowing misrepresentations that a used automobile was a one-owner vehicle, that the

remaining portion of the original manufacturer's new-car warranty could be transferred to plaintiff

upon the payment of a fee, and that the automobile had not been involved in a wreck constituted

unfair or deceptive practices); but see Cordaro, 260 N.C. App. at 39-40, 817 S.E.2d at 257

(determining that a plaintiff who failed to sufficiently allege reasonable reliance on a construction

appraisal, which turned out to be inaccurate, failed to state a claim for unfair or deceptive trade

practices).

        "Whether an act or practice is unfair or deceptive under the UDTP A is a question of law

for the court." Kelly v. Georgia- Pacific, LLC, 671 F.Supp.2d 785, 799 (E.D.N.C. 2009) (collecting

cases). "[S]ome type of egregious or aggravating circumstances must be alleged" to make out a

UDTPA claim. Dalton v. Camp, 353 N.C. 647,657, 548 S.E.2d 704, 711 (quotation, citations, and

emphasis omitted); see also Rogers v. Keefer, Inc., 243 F. Supp. 3d 650, 660-61 (E.D.N.C. 2017)

(concluding that plaintiff failed to state a claim under the UDTPA for a car dealership's alleged

negligence in overlooking numerous inconsistencies in verifying the identity thief's loan

application). Apart from claims stemming from alleged fraudulent conduct, an alleged violation

of the UDTP A "shall be barred unless commenced within four years after the cause of action

accrues." N.C. Gen. Stat. § 75-16.2; see also Dreamstreet Invs. , Inc. v. MidCountry Bank, 842

F.3d 825, 830 (4th Cir. 2016).




                                                 11

          Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 11 of 13
       As alleged in the Complaint, the acts complained of in the UDTP A context include the

Defendants' "failure to genuinely respond to repeated requests for documentation, and their

constant and repeated failure to identi[f]y a representative with authority to negotiate, and their

deception regarding their errors, were not acting in good faith and/or fair dealing." DE-1-1    ,r 36.
Though the acts stem from Plaintiffs' efforts to glean information about the flood-zone status of

their home at the time they secured a loan from Defendants in 2007, the acts themselves took place

in the months and years after September 2018 (Hurricane Florence), see id.   ,r,r 18-19, 22, 36. Thus,
the Defendants' statute-of-limitations defense is not "clearly app[arent] on the face of the

complaint," Richmond, 4 F.3d at 250, and the claim cannot be dismissed for this reason. However,

the UDTP A claim will be dismissed because Plaintiffs have failed to allege facts sufficient to

demonstrate egregious or aggravating circumstances. Instead, the alleged unfair acts amount to

poor customer service. Poor customer service, as frustrating as it can be, does not offend

established public policy. In addition, the current, alleged "deception" is vague and conclusory.

Based on the allegations as pled, the court cannot determine if the complained-of act had the

tendency or capacity to mislead or created the likelihood of deception. The Plaintiffs' UDTP A

claim will therefore be dismissed.




                                                12

         Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 12 of 13
       VI.    Conclusion

       For the foregoing reasons, Defendants' Motion to Strike Plaintiffs' Surreply [DE-35] is

GRANTED. Defendants' Motion to Dismiss [DE-13] is GRANTED IN PART AND DENIED IN

PART. Two causes of action in the Complaint, as alleged, fail to state a claim upon which relief

may be granted (count one and count three). This leaves one claim intact, count two: negligent

misrepresentation. The case will proceed on this claim.



                                   *
       SO ORDERED this the -12._ day of June, 2021 .




                                          r?vk--J £ myM/J ~
                                             RICHARD E. MYERS II
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                               13
         Case 7:20-cv-00219-M Document 38 Filed 06/15/21 Page 13 of 13
